3 So. 3d 457 (2009)
In re Michael J. REYNOLDS.
No. 2009-B-0216.
Supreme Court of Louisiana.
March 4, 2009.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
In 2007, respondent was convicted of third-offense DWI, a felony, in violation of La. R.S. 14:98. Following the filing of formal charges, respondent and the Office of Disciplinary Counsel ("ODC") submitted a joint petition for consent discipline, in which the parties stipulated that respondent has committed a criminal act in violation of Rule 8.4(b) of the Rules of Professional Conduct, and violated Rule 8.3(a) by failing to report his two previous DWI convictions to the ODC. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Michael J. Reynolds, Louisiana Bar Roll number 1126, be suspended from the practice of law for one year and one day, retroactive to the date of his interim suspension in In re: Reynolds, 07-0825 (La.5/9/07), 956 So. 2d 575.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.